          Case 1:18-cr-00505-PKC Document 71 Filed 11/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_______________________________
UNITED STATES OF AMERICA                                    18 cr 505(PKC)

                                                            ORDER GRANTING MOTION
                                                            FOR REDUCTION
                                                            IN SENTENCE
               v.                                           UNDER 18 U.S.C. § 3582(c)(1)(A)

SEBASTIEN BAEZ
_______________________________

              This Court previously denied the defendant’s motion for a sentence reduction under

section 3582(c)(1)(A) for reasons set forth on the record of the proceedings of May 27, 2020.

Defendant by his counsel has moved to reconsider the denial of the motion citing among other

factors the continuing increase in positive Covid-19 cases at the facility where defendant is

incarcerated, FCI Fort Dix. (According to the Bureau of Prisons, 238 inmates and 18 staff infected

as of November 17, 2020.) Defendant has no prior criminal history, had a limited role in the

offense conduct and has serious health issues. His projected release date is November 17, 2021.

               After considering the applicable factors set forth in 18 U.S.C. § 3553(a) and the

applicable policy statements issued by the Sentencing Commission and acknowledging the broad

discretion of this Court to consider all relevant factors both in isolation and in combination, the

renewed motion of the defendant for a reduction in sentence pursuant to 18 U.S.C. § 3582(c)(1)(A),

is GRANTED.

               Defendant’s previously imposed sentence of 33 months imprisonment and 3 years

supervised release is reduced to TIME SERVED, except that the defendant shall at the

discretion of the Bureau of Prisons remain in its custody for up to five days from the date of

this Order.
          Case 1:18-cr-00505-PKC Document 71 Filed 11/17/20 Page 2 of 2




               Defendant’s term of supervised release is unchanged except for the added condition

of four months strict home confinement at the home of his mother in Paterson, New Jersey (the

address is as set forth in Doc 61 at 8 of 8) with electronic monitoring at the discretion of the United

States Office of Probation.

               The United States Office of Probation for this District shall promptly prepare the

appropriate draft Orders for transfer of jurisdiction of supervised release to the District of New

Jersey. If for any reason the District of New Jersey does not accept transfer, then defendant shall

be supervised by the Office of Probation in this District which may require the defendant to move

to this District within a reasonable period of time.

               The government shall forthwith notify the Bureau of Prisons of this Order.

               The Clerk shall terminate the letter motions. (Doc 69 & 70.)



               SO ORDERED.


Dated: November 17, 2020
       New York, New York
